               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DORVAL,                 )
                                )
               Plaintiff,       )
                                )
               v.               )      Civil No. 2018-95
                                )
KAC 357 INC. d/b/a PLAZA EXTRA  )
SUPERMARKET and WALEED MOHAMMED )
HAMED                           )
                                )
               Defendants.      )
                                )

APPEARANCES:

Wilnick Dorval
St. Thomas, U.S.V.I.
     Pro se plaintiff,

Mark W. Eckard
Hamm & Eckard, LLP.
Christiansted, U.S.V.I.
     For KAC 357 Inc. and Waleed Mohammed Hamed.

                               ORDER

GÓMEZ, J.

      Before the Court are the requests of Wilnick Dorval for a

preliminary injunction and permanent injunction.

      On November 9, 2018, Wilnick Dorval (“Dorval”) commenced

this civil action by filing a complaint in this Court. The

Complaint names KAC 357 Inc. d/b/a Plaza Extra Supermarket

(“KAC”) and Waleed Mohammed Hamed (“Hamed”) as defendants.

      Dorval alleges that Plaza Extra Supermarket (“Plaza Extra”)

is a grocery store located in St. Thomas, U.S. Virgin Islands,
Dorval v. KAC 357 Inc., et al
Civ. No. 2018-95
Order
Page 2

which is owned by Hamed. Dorval alleges that on several

occasions between January and November, 2016, while he was

shopping at Plaza Extra, employees attempted “to harass and

intimidate [Dorval] . . . because [he] [is] black and from

Haiti.” See Complaint at ¶ 4.5, ECF No. 1. Dorval further

alleges that at the end of the month of November, Hamed refused

to sell Dorval groceries--instructing a cashier not to ring up

Dorval’s groceries.

      Dorval alleges six causes of action against both KAC and

Hamed: (1) a 42 U.S.C. § 1981 claim; (2) a 42 U.S.C. § 2000(a)

claim; (3) a 10 V.I.C. § 64 claim; (4) a negligence and gross

negligence claim; (5) a claim captioned “Aiding and Abetting”;

and (6) an intentional infliction of emotional distress claim.

      On December 15, 2018, Dorval filed a motion for a

preliminary injunction and a permanent injunction.

      On May 10, 2019, the Magistrate Judge entered a trial

management order. See ECF No. 33. That order set a trial in this

matter for January 22, 2020, before the Court.

      The Court may grant a preliminary injunction only if the

plaintiff shows: (1) a reasonable probability of success on the

merits; (2) irreparable injury will occur to the appellant if

the relief is not granted; (3) less harm will result to the non-

movants if the relief is granted than to the movant if the
Dorval v. KAC 357 Inc., et al
Civ. No. 2018-95
Order
Page 3

relief is not granted; and (4) the public interest, if any,

weighs in favor of the movant. Civil Liberties Union of New

Jersey v. Black Horse Pike Reg. Bd. of Educ., 84 F.3d 1471 (3d

Cir. 1996); see also Bieros v. Nicola, 857 F. Supp. 455, 456

(E.D. Pa. 1994) (noting that the standards for issuing a

temporary restraining order are identical to those for the

issuance of a preliminary injunction). “The burden lies with the

[movant] to establish every element in its favor, or the grant

of a preliminary injunction is inappropriate." P.C. Yonkers,

Inc. v. Celebrations the Party & Seasonably Superstore, LLC, 428

F.3d 504, 508 (3d Cir. 2005).

      Federal Rule of Civil Procedure 65 provides in pertinent

part: “[b]efore or after beginning the hearing on a motion for a

preliminary injunction, the court may advance the trial on the

merits and consolidate it with the hearing.” Fed. R. Civ. P.

65(a)(2).

      The premises considered; it is hereby

      ORDERED that an evidentiary hearing on Dorval’s motion for

a preliminary injunction, ECF No. 6, is hereby SCHEDULED to

commence promptly at 9:00 A.M. on October 30, 2019; it is

further

      ORDERED that the trial on the merits in this matter

previously scheduled for January 22, 2020, is hereby ADVANCED
Dorval v. KAC 357 Inc., et al
Civ. No. 2018-95
Order
Page 4

and CONSOLIDATED with the evidentiary hearing on the preliminary

injunction; and it is further

      ORDERED that the motion for a preliminary injunction, ECF

No. 6, is held in abeyance pending the outcome of the

evidentiary hearing.




                                   S\
                                         Curtis V. Gómez
                                         District Judge
